                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD H. CHU,                                   Case No. 19-cv-04218-PJH
                                                        Petitioner,
                                   8
                                                                                           ORDER DISMISSING PETITION WITH
                                                 v.                                        LEAVE TO AMEND
                                   9

                                  10     SAN FRANCISCO COUNTY
                                         SUPERIOR COURT,
                                  11                    Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. His conviction occurred in San Francisco County, which is

                                  15   in this district, so venue is proper here. See 28 U.S.C. § 2241(d).

                                  16                                             DISCUSSION

                                  17          STANDARD OF REVIEW

                                  18          This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                  19   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  20   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  21   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet

                                  22   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An

                                  23   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                  24   pursuant to a judgment of a state court must “specify all the grounds for relief available to

                                  25   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                  26   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                  27   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                  28
                                   1   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   2   1970)).

                                   3          LEGAL CLAIMS
                                   4          As grounds for federal habeas relief petitioner seeks review pursuant to

                                   5   Proposition 57. It is not clear if he seeks to be paroled or to be resentenced. He also

                                   6   discusses certain enhancements from his sentencing. California's Proposition 57,

                                   7   approved by voters in November 2016, makes parole more available for certain felons

                                   8   convicted of nonviolent crimes. Cal. Const. art. I, § 32.

                                   9          To the extent petitioner claims that California law has been violated, any such

                                  10   claim is dismissed because federal habeas relief is not available for state law errors. A

                                  11   “federal court may issue a writ of habeas corpus to a state prisoner ‘only on the ground

                                  12   that he is in custody in violation of the Constitution or laws or treaties of the United
Northern District of California
 United States District Court




                                  13   States.’” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (citations omitted). Petitioner

                                  14   has not identified any violations of his federal constitutional rights in this petition, nor is it

                                  15   clear what claim was exhausted in state court. This court can only consider claims that

                                  16   have been presented to the California Supreme Court.

                                  17          Petitioner is also informed, the text of Proposition 57 does not provide for existing

                                  18   prisoners to be resentenced. Although the state court cases addressing application of

                                  19   Proposition 57 are all unpublished decisions, they have “uniformly state[d] that

                                  20   Proposition 57 creates a mechanism for parole consideration, not a vehicle for

                                  21   resentencing.” Daniels v. California Dep't of Corr. and Rehab., 2018 WL 489155, at *4

                                  22   (E.D. Cal. Jan. 19, 2018). See, e.g., People v. Patton, 2018 WL 316967 (Cal. Ct. App.

                                  23   Jan. 8, 2018) (unpublished) (after trial court denied petition for resentencing on the

                                  24   ground that there was no resentencing option under Proposition 57 because it only

                                  25   provided a parole opportunity for certain inmates, Wende brief was filed in court of

                                  26   appeal; court of appeal rejected the appeal because a review of the record disclosed no

                                  27   arguable issues on appeal); People v. Smith, 2017 WL 6350319, *1-2 (Cal. Ct. App. Dec.

                                  28   13, 2017) (unpublished) (same); People v. Harris, 2017 WL 4230834, *2 (Cal. Ct. App.
                                                                                        2
                                   1   Sept. 25, 2017) (unpublished) (“even if appellant were eligible for relief under Proposition

                                   2   57, he would be entitled only to parole consideration, not the resentencing or sentence

                                   3   modification he sought in his motion. Any determination as to appellant's right to parole

                                   4   must be made, in the first instance, by the appropriate agency”). The petition is

                                   5   dismissed with leave to amend to provide more information on his claim with respect to

                                   6   the legal standards and cases set forth above.

                                   7                                          CONCLUSION

                                   8          1.     The motion to proceed in forma pauperis (Docket No. 7) is GRANTED.

                                   9          2.     The petition is DISMISSED with leave to amend in accordance with the

                                  10   standards set forth above. The amended petition must be filed no later than September

                                  11   21, 2019, and carry the words AMENDED PETITION on the first page. Failure to amend

                                  12   within the designated time will result in the dismissal of the petition.
Northern District of California
 United States District Court




                                  13          3.     Petitioner must keep the court informed of any change of address and must

                                  14   comply with the court's orders in a timely fashion. Failure to do so may result in the

                                  15   dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  16   Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule

                                  17   41(b) applicable in habeas cases).

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 22, 2019

                                  20

                                  21
                                                                                                 PHYLLIS J. HAMILTON
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
